 Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 1 of 16 Page ID
                                  #:3816




Summary Judgment Ex. 38a
                        Hebin Declaration
                                Exhibit A
Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 2 of 16 Page ID
                                 #:3817
Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 3 of 16 Page ID
                                 #:3818
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
            Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 4 of 16 Page ID
                                             #:3819
                                                   Docuprep Center

            Client Name: Natalie                     Hebin
            Address:
            City, State Zip: Gainesville                     FL


            Client ID:         0010438605
            Primary Phone:
            Alternate Phone:


            Date:

            Thank you for contacting ____________________________________.
                                                       Docuprep Center                Based on the information you have
            providedto our company, we believe that you may qualify for one or more student loan assistance
            programsoffered by the U.S. Department of Education. ___________________________________
                                                                                          Docuprep Center               is a
            privately ownedcompany that helps consumers like you identify programs that may be suitable to your
            situation, gatherthe relevant application documents, and then prepare those documents for your review and
            submission.To begin, please carefully read the enclosed Agreement and all of its attachments, and make sure
            that allpages are signed and dated where indicated. Be sure to retain a copy of all documents for your records.



            If you have any questions when reviewing the attached documents, please feel free to contact the
            representative that you first spoke with when completing these documents.

            We are certain that you will find our services helpful in achieving your student loan resolution needs.

                

             Docuprep Center
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
            Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 5 of 16 Page ID
                                             #:3820 $JUHHPHQW ³$JUHHPHQW´
                    'RFXPHQW 3UHSDUDWLRQ DQG 6HUYLFH
             7KLV $JUHHPHQW LV HQWHUHG LQWR RQ WKH GDWH VKRZQ EHORZ EHWZHHQ           Docuprep Center
              +HUHLQDIWHU UHIHUUHG WR DV ³&RPSDQ\´ DQG WKH &OLHQW VKRZQ EHORZ +HUHLQDIWHU UHIHUUHG WR DV ³&OLHQW´ 

             &RPSDQ\ SURYLGHV GRFXPHQW SUHSDUDWLRQ VHUYLFHV WR DVVLVW FRQVXPHUV ZKR DUH DSSO\LQJ IRU IHGHUDO
             VWXGHQW ORDQ SURJUDPV XVLQJ 'HSDUWPHQW RI (GXFDWLRQ ³'2(´ IRUPV &RPSDQ\ LV D SULYDWH FRPSDQ\
             QRW DIILOLDWHG ZLWK DQ\ JRYHUQPHQW DJHQF\ DQG IRU D IHH &RPSDQ\ ZLOO DVVLVW LQ DVVHPEO\ DQG FRPSOHWLRQ
             RI VWXGHQW ORDQ FRQVROLGDWLRQ RU RWKHU DSSOLFDWLRQ GRFXPHQWV IRU VWXGHQW ORDQ GHEW DVVLVWDQFH SURJUDPV
             RIIHUHG E\ WKH '2( IRU GHOLYHU\ WR &OLHQW IRU &OLHQWV UHYLHZ DQG VXEPLVVLRQ WR '2( &RPSDQ\ LV QRW D
             OHQGHU D GHEW FRQVROLGDWLRQ FRPSDQ\ RU D ODZ ILUP DQG GRHV QRW SURYLGH OHJDO DGYLFH

             &RPSDQ\ DQG &OLHQW GR KHUHE\ XQGHUVWDQG FRYHQDQW DQG DJUHH WR WKH IROORZLQJ

              3URYLGH &RPSOHWH DQG 7UXWKIXO ,QIRUPDWLRQ &RPSDQ\ ZLOO SURYLGH &OLHQW ZLWK DQ RYHUYLHZ
             VHVVLRQ OLPLWHG WR WKHLU IHGHUDO VWXGHQW ORDQ GHEWV DQG WKH DYDLODEOH GRFXPHQWV DQG &OLHQW H[SUHVVO\
             UHSUHVHQWV DQG ZDUUDQWV WKDW &OLHQW ZLOO SURYLGH &RPSDQ\ ZLWK LQIRUPDWLRQ WKDW LV FRPSOHWH DFFXUDWH DQG
             WUXWKIXO

              3HUIRUPDQFH RI 6HUYLFHV 8SRQ UHFHLSW RI DOO LQIRUPDWLRQ IURP &OLHQW &RPSDQ\ VKDOO SURPSWO\
             DQDO\]H &OLHQW¶V VLWXDWLRQ UHYLHZ WKH LQIRUPDWLRQ SURYLGHG E\ WKH &OLHQW DQG FRPSOHWH WKH DSSOLFDWLRQ
             IRUPV UHTXLUHG IRU WKH '2( SURJUDP V WKDW KDYH EHHQ VHOHFWHG E\ WKH &OLHQW &RPSDQ\ VKDOO SUHSDUH IRU
             ILOLQJ DQ DSSOLFDWLRQ WR LQLWLDWH D IHGHUDO VWXGHQW ORDQ FRQVROLGDWLRQ WKURXJK WKH '2( RQ EHKDOI RI &OLHQW
             RU DOWHUQDWLYHO\ DQG DW WKH &OLHQW¶V RSWLRQ LGHQWLI\ DQG DSSO\ IRU RWKHU '2(VSRQVRUHG SURJUDPV VXLWDEOH
             IRU &OLHQW $OO FRPSOHWHG DSSOLFDWLRQV VKDOO EH GHOLYHUHG E\ &RPSDQ\ WR &OLHQW IRU &OLHQW¶V DSSURYDO
             VLJQDWXUH DQG GLUHFW VXEPLVVLRQ WR '2(

             %\ LQLWLDOLQJ KHUH &OLHQW UHTXHVWV &RPSDQ\ WR FRPSOHWH        VXEPLW H[HFXWHG DSSOLFDWLRQ WR '2(

             ,QLWLDOV

              )HHV WKDW &OLHQW 3D\V 7KH SD\PHQW IRU &RPSDQ\¶V VHUYLFHV UHODWLQJ WR WKH VWXGHQW ORDQ DVVLVWDQFH
             DSSOLFDWLRQV WKHLU SUHSDUDWLRQ GHOLYHU\ WR &OLHQW DQG RQJRLQJ VXSSRUW DUH GHVFULEHG LQ WKH DWWDFKHG )HH
             6FKHGXOH ([KLELW $  &OLHQW VKRXOG UHYLHZ WKH DWWDFKHG )HH 6FKHGXOH FDUHIXOO\ ZKLFK VHWV IRUWK RQH RU
             PRUH IHHV WKDW WKH &OLHQW ZLOO EH FKDUJHG GHSHQGLQJ RQ WKH VHUYLFHV WKDW DUH SHUIRUPHG $OO IHHV DUH
             HDUQHG GXH DQG SD\DEOH DV GHVFULEHG LQ WKH DWWDFKHG )HH 6FKHGXOH 3D\PHQWV PD\ EH FROOHFWHG RQ D
             SHULRGLF SD\PHQW RSWLRQ DV LQGLFDWHG LQ WKH DWWDFKHG 'UDIW 6FKHGXOH ([KLELW %  7KH IXQGV VKDOO EH
             GHELWHG IURP &OLHQW¶V EDQN DFFRXQW RU FKDUJHG RQ &OLHQW¶V FUHGLW FDUG &OLHQW VKDOO EH UHVSRQVLEOH IRU DQ\
             WKLUG SDUW\ VXSSRUW RU VHUYLFH IHHV VXFK DV EDQN SURFHVVLQJ RU WKLUG SDUW\ DFFRXQW IHHV $W &OLHQW¶V
             RSWLRQ DQ LQGHSHQGHQW GHGLFDWHG DFFRXQW SURYLGHU PD\ EH XVHG WR GHELWFKDUJH IHHV KROGLQJ WKHP
             VHFXUHO\ XQGHU &OLHQW¶V RZQHUVKLS DQG FRQWURO XQWLO IHHV EHFRPH GXH &OLHQW PD\ VHOHFW VXFK RSWLRQDO
             SURYLGHU DQG LV UHVSRQVLEOH IRU DOO FRVWV DVVRFLDWHG ZLWK VXFK

              3URFHVV 2QFH &OLHQW SURYLGHV &RPSDQ\ ZLWK DOO UHTXHVWHG LQIRUPDWLRQ DQG SDSHUZRUN &RPSDQ\
             ZLOO EHJLQ SUHSDULQJ DSSOLFDWLRQV 2QFH &OLHQW VXEPLWV DSSOLFDWLRQ SDFNDJH WR '2( LW PD\ WDNH '2( RU
             LWV VHUYLFHUV XS WR QLQHW\  GD\V RU ORQJHU WR UHVSRQG &OLHQW XQGHUVWDQGV WKDW &RPSDQ\ PD\ XVH D WKLUG
             SDUW\ VXSSRUW VHUYLFHU WR DVVLVW LQ SURFHVVLQJ GXWLHV SXUVXDQW WR WKLV $JUHHPHQW DQG &RPSDQ\ PD\ VKDUH
             &OLHQW¶V LQIRUPDWLRQ WR DFFRPSOLVK LWV VHUYLFHV &OLHQW XQGHUVWDQGV WKDW XQOHVV QRWLILFDWLRQ LV UHFHLYHG LQ

                                                                                                 ,QLWLDOV
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
            Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 6 of 16 Page ID
                                             #:3821
             ZULWLQJ WKDW &OLHQW VKDOO FRQWLQXH PDNLQJ SD\PHQWV RQ DOO H[LVWLQJ VWXGHQW ORDQV )DLOXUH WR GR VR ZLOO
             DGYHUVHO\ DIIHFW WKH FUHGLW VWDQGLQJ DQG FDQ LQFXU DGGLWLRQDO ODWH IHHV DQG LQWHUHVW DV ZHOO DV FROOHFWLRQ
             HIIRUWV


             ,QGHPQLILFDWLRQ &OLHQW KHUHE\ DJUHHV WR GHIHQG DQG LQGHPQLI\ &RPSDQ\ DQG DQ\ VXSSRUWLQJ VHUYLFHU
            IURP DQG DJDLQVW DQ\ FODLPV DQG OLDELOLW\ RI DQ\ QDWXUH ZKDWVRHYHU DULVLQJ RXW RI RU LQ FRQQHFWLRQ ZLWK
            &OLHQW¶V IDLOXUH WR WLPHO\ SURYLGH UHTXHVWHG LQIRUPDWLRQ WR &RPSDQ\ &OLHQW¶V ODFN RI DXWKRULW\ RU DELOLW\
            WR FRPSOHWH WHUPV RI WKLV $JUHHPHQW DQG DOO RWKHU FODLPV DULVLQJ RXW RI WKLV $JUHHPHQW RU UHODWLQJ WR
            &OLHQW¶V ORDQV DQG RWKHU ILQDQFLDO REOLJDWLRQV 7KLV $JUHHPHQW FRQVWLWXWHV WKH HQWLUH DJUHHPHQW EHWZHHQ
            WKH SDUWLHV &RPSDQ\ PDNHV QR ZDUUDQW\ H[SUHVV RU LPSOLHG DV WR WKH ILWQHVV RI DQ\ UHFRPPHQGDWLRQ LW
            PD\ PDNH WR &OLHQW DULVLQJ RXW RI WKLV $JUHHPHQW ([FHSW IRU FDXVH &OLHQW XQFRQGLWLRQDOO\ ZDLYHV DQ\
            ULJKW RI DFWLRQ DJDLQVW &RPSDQ\ DQG VXSSRUW VHUYLFHU LWV RIILFHUV GLUHFWRUV HPSOR\HHV DJHQWV EURNHUV
            DQG DVVLJQHHV DW ODZ HTXLW\ RU DQ\ RWKHU FDXVH RI DFWLRQ IRU DQ\ UHDVRQ GLUHFWO\ LQGLUHFWO\ RU
            SUR[LPDWHO\ EHOLHYHG WR DULVH RXW RI WKLV $JUHHPHQW IRU DQ\ GDPDJHV RI DQ\ QDWXUH ZKDWVRHYHU WKDW &OLHQW
            PD\ LQFXU E\ UHDVRQ RI &OLHQW IROORZLQJ DQ\ UHFRPPHQGDWLRQ RI &RPSDQ\ RU &OLHQW¶V IDLOXUH WR IROORZ
            DQ\ UHFRPPHQGDWLRQ RI &RPSDQ\ ZKHWKHU DQ\ VLQJXODU FRQFXUUHQW RU VHULHV RI UHFRPPHQGDWLRQV DUH
            DFWHG XSRQ RU QRW DFWHG XSRQ LQ ZKROH RU LQ SDUW E\ &OLHQW 7KLV VHFWLRQ VKDOO VXUYLYH DQ\ WHUPLQDWLRQ RI
            WKLV $JUHHPHQW

             (QWLUH $JUHHPHQW %\ YLUWXH RI &OLHQW¶V VLJQDWXUH EHORZ &OLHQW DFNQRZOHGJHV WKDW KHVKH KDV UHDG
            XQGHUVWDQGV DQG DJUHHV WR HYHU\ WHUP FRYHQDQW DQG FRQGLWLRQ RI WKLV $JUHHPHQW ZLWKRXW FKDQJH RU
            PRGLILFDWLRQ DQG WKDW KHVKH KDV UHFHLYHG D WUXH DQG FRPSOHWH FRS\ KHUHRI HIIHFWLYH RQ WKH GDWH EHORZ
            7KLV DJUHHPHQW LV WKH RQO\ DJUHHPHQW EHWZHHQ WKH SDUWLHV DQG WKHUH LV QR RWKHU FROODWHUDO DJUHHPHQW RUDO
            RU ZULWWHQ EHWZHHQ WKH SDUWLHV LQ DQ\ PDQQHU UHODWLQJ WR WKH VXEMHFW PDWWHU RI WKLV DJUHHPHQW ,I DQ\
            SRUWLRQ RI WKLV DJUHHPHQW LV KHOG WR EH LQYDOLG RU XQHQIRUFHDEOH WKH UHPDLQLQJ SURYLVLRQV ZLOO UHPDLQ LQ
            HIIHFW 7KH SDUWLHV PXWXDOO\ XQGHUVWDQG DQG DJUHH WKDW D IDFVLPLOH FRS\ VLJQDWXUH RU DQ HOHFWURQLF
            VLJQDWXUH RQ WKLV DJUHHPHQW VKDOO EH GHHPHG DQ RULJLQDO IRU DOO ODZIXOO\ HQIRUFHDEOH SXUSRVHV

             &DQFHOODWLRQ 3ROLF\ 7KH &RPSDQ\¶V FDQFHOODWLRQ SROLF\ LV GHVLJQHG WR H[FHHG VWDWH ODZ UHTXLUHPHQWV
             IRU WKH &OLHQW¶V SURWHFWLRQ DQG EH HDV\ WR XQGHUVWDQG &RPSDQ\ SURYLGHV WR &OLHQW WKH XQUHVWULFWHG ULJKW
            WR FDQFHO DQG WHUPLQDWH WKLV $JUHHPHQW DQG UHFHLYH D UHWXUQ RI DOO PRQLHV GHSRVLWHG DW DQ\ WLPH SULRU WR
            WKH FRPSOHWLRQ DQG DSSURYDO RI WKH FRQVROLGDWLRQ SURFHVV ,Q DGGLWLRQ LI \RX DUH XQKDSS\ RU GLVVDWLVILHG
            DW DQ\ WLPH SULRU WR UHFHLYLQJ WKH GRFXPHQWV DQGRU VHUYLFHV GHVFULEHG KHUHLQ D FRQVROLGDWLRQ RU RWKHU
            UHVXOW IURP WKH '2( WKDW &RPSDQ\ KDV DVVLVWHG \RX ZLWK WKHQ VLPSO\ VHQG D OHWWHU HPDLO RU IDFVLPLOH WR
            WKH &RPSDQ\ UHTXHVWLQJ D UHIXQG DQG FDQFHOOLQJ \RXU SURJUDP &OLHQW VKDOO QRW EH HQWLWOHG WR D UHIXQG
            XQOHVV VXEMHFW WR DERYH JXDUDQWHH RU LI &OLHQW UHTXHVWV VXFK FDQFHOODWLRQ ZLWKLQ WKHLU VWDWH VWDWXWRU\
            FDQFHOODWLRQ ULJKW ,I DW DQ\ WLPH \RX KDYH TXHVWLRQV SOHDVH GR QRW KHVLWDWH WR FDOO RU ZULWH WR XV GLUHFWO\


             /LPLWDWLRQV RQ 'DPDJHV /LDELOLW\ XQGHU WKLV $JUHHPHQW DQGRU UHODWLQJ GLUHFWO\ RU LQGLUHFWO\ WR
            &OLHQW¶V SDUWLFLSDWLRQ LQ DQ\ JRYHUQPHQW ORDQ RU UHOLHI SURJUDP XQGHU DQ\ WKHRU\ RI OLDELOLW\ UHJDUGLQJ
            DQ\ FODLP E\ WKH &OLHQW LV OLPLWHG WR WKH DPRXQW RI IHHV SDLG E\ &OLHQW DQG UHFHLYHG E\ &RPSDQ\ 7KH
            SDUWLHV DJUHH WR EH FRQWUDFWXDOO\ ERXQG WR VXFK OLPLWDWLRQ RQ DQ\ GDPDJHV DQG DJUHH QRW WR GHPDQG RU
            DWWHPSW WR UHFRYHU DQ\ DPRXQW LQ H[FHVV RI VXFK 7KLV VHFWLRQ VKDOO VXUYLYH DQ\ WHUPLQDWLRQ




                                                                                                   ,QLWLDOV
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
            Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 7 of 16 Page ID
                                             #:3822

             ,03257$17 ± 0DQGDWRU\ %LQGLQJ $UELWUDWLRQ 7R 5HVROYH $OO 'LVSXWHV $QG &ODVV $FWLRQ
            :DLYHU 3OHDVH 5HDG 7KLV 6HFWLRQ &DUHIXOO\ DQG 'R 1RW 6LJQ 7KLV $JUHHPHQW 8QOHVV <RX 8QGHUVWDQG
            DQG $JUHH :LWK 7KLV 6HFWLRQ 7KLV $JUHHPHQW LV JRYHUQHG E\ D %LQGLQJ 0DQGDWRU\ $UELWUDWLRQ
            5HTXLUHPHQW <RX DUH HQFRXUDJHG WR FRQVXOW ZLWK LQGHSHQGHQW OHJDO FRXQVHO VR WKDW \RX XQGHUVWDQG \RXU
            ULJKWV UHODWLQJ WR WKLV UHTXLUHPHQW 7KLV 6HFWLRQ OLPLWV \RXU OHJDO ULJKWV DQG DELOLW\ WR JR WR FRXUW 3OHDVH
            FRQVXOW ZLWK OHJDO FRXQVHO WR EH VXUH \RX XQGHUVWDQG WKLV 6HFWLRQ SULRU WR VLJQLQJ

            ,Q WKH HYHQW RI DQ\ FRQWURYHUV\ FODLP RU GLVSXWH EHWZHHQ WKH SDUWLHV WKH &RPSDQ\ WKH &OLHQW DQG
            DQ\ VXSSRUW HQWLWLHV RU SHUVRQV FRQWHPSODWHG KHUHLQ DULVLQJ RXW RI RU UHODWLQJ WR WKLV DJUHHPHQW RU
            WKH EUHDFK WHUPLQDWLRQ HQIRUFHPHQW LQWHUSUHWDWLRQ XQFRQVLRQDELOLW\ RU YDOLGLW\ WKHUHRI LQFOXGLQJ
            DQ\ GHWHUPLQDWLRQ RI WKH VFRSH RU DSSOLFDELOLW\ RI WKLV DJUHHPHQW WR DUELWUDWH VKDOO EH GHWHUPLQHG
            DQG UHVROYHG H[FOXVLYHO\ E\ DUELWUDWLRQ LQ WKH FRXQW\ ZKLFK WKH FRQVXPHU UHVLGHV RU WKH FORVHVW
            PHWURSROLWDQ FRXQW\ LQ DFFRUGDQFH ZLWK WKH /DZV RI WKH 6WDWH RI &DOLIRUQLD IRU DJUHHPHQWV WR EH
            PDGH LQ DQG WR EH SHUIRUPHG LQ &DOLIRUQLD          7KH SDUWLHV DJUHH WKDW WKH DUELWUDWLRQ VKDOO EH
            DGPLQLVWHUHG E\ WKH $PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ $$$ SXUVXDQW WR LWV UXOHV DQG
            SURFHGXUHV DQG DQ DUELWUDWRU VKDOO EH VHOHFWHG E\ WKH $$$ 7KH DUELWUDWRU VKDOO EH QHXWUDO DQG
            LQGHSHQGHQW DQG VKDOO FRPSO\ ZLWK WKH $$$ FRGH RI HWKLFV 7KH DZDUG UHQGHUHG E\ WKH DUELWUDWRU
            VKDOO EH ILQDO DQG VKDOO QRW EH VXEMHFW WR YDFDWLRQ RU PRGLILFDWLRQ -XGJPHQW RQ WKH DZDUG PDGH E\
            WKH DUELWUDWRU PD\ EH HQWHUHG LQ DQ\ FRXUW KDYLQJ MXULVGLFWLRQ RYHU WKH SDUWLHV ,I HLWKHU SDUW\ IDLOV
            WR FRPSO\ ZLWK WKH DUELWUDWRU V DZDUG WKH LQMXUHG SDUW\ PD\ SHWLWLRQ WKH FLUFXLW FRXUW IRU
            HQIRUFHPHQW 7KH SDUWLHV DJUHH WKDW HLWKHU SDUW\ PD\ EULQJ FODLPV DJDLQVW WKH RWKHU RQO\ LQ KLVKHU
            RU LWV LQGLYLGXDO FDSDFLW\ DQG QRW DV D SODLQWLII RU FODVV PHPEHU LQ DQ\ SXUSRUWHG FODVV RU
            UHSUHVHQWDWLYH SURFHHGLQJ )XUWKHU WKH SDUWLHV DJUHH WKDW WKH DUELWUDWRU PD\ QRW FRQVROLGDWH
            SURFHHGLQJV RI PRUH WKDQ RQH SHUVRQ V FODLPV DQG PD\ QRW RWKHUZLVH SUHVLGH RYHU DQ\ IRUP RI
            UHSUHVHQWDWLYH RU FODVV SURFHHGLQJ 7KH SDUWLHV VKDOO VKDUH WKH FRVW QRW DWWRUQH\¶V IHHV RI
            DUELWUDWLRQ HTXDOO\ ,Q WKH HYHQW D SDUW\ IDLOV WR SURFHHG ZLWK DUELWUDWLRQ XQVXFFHVVIXOO\ FKDOOHQJHV
            WKH DUELWUDWRU V DZDUG RU IDLOV WR FRPSO\ ZLWK WKH DUELWUDWRU V DZDUG WKH RWKHU SDUW\ LV HQWLWOHG WR
            FRVWV RI VXLW LQFOXGLQJ D UHDVRQDEOH DWWRUQH\ V IHH IRU KDYLQJ WR FRPSHO DUELWUDWLRQ RU GHIHQG RU
            HQIRUFH WKH DZDUG %LQGLQJ $UELWUDWLRQ PHDQV WKDW ERWK SDUWLHV JLYH XS WKH ULJKW WR D WULDO E\ D
            MXU\ ,W DOVR PHDQV WKDW ERWK SDUWLHV JLYH XS WKH ULJKW WR DSSHDO IURP WKH DUELWUDWRU¶V UXOLQJ H[FHSW
            IRU D QDUURZ UDQJH RI LVVXHV WKDW FDQ RU PD\ EH DSSHDOHG ,W DOVR PHDQV WKDW GLVFRYHU\ PD\ EH
            VHYHUHO\ OLPLWHG E\ WKH DUELWUDWRU 7KLV VHFWLRQ DQG WKH DUELWUDWLRQ UHTXLUHPHQW VKDOO VXUYLYH DQ\
            WHUPLQDWLRQ

                                                                                               ,QLWLDOV


            ,QIRUPDWLRQ $XWKRUL]DWLRQ &OLHQW KHUHE\ DXWKRUL]HV &RPSDQ\ WR YHULI\ SDVW DQG SUHVHQW
           HPSOR\PHQW HDUQLQJV UHFRUGV EDQN DFFRXQWV VWRFN KROGLQJV DQG DQ\ RWKHU DVVHW EDODQFHV WKDW DUH QHHGHG
           WR SURFHVV P\ DSSOLFDWLRQ UHTXHVW V  &OLHQW IXUWKHU DXWKRUL]HV &RPSDQ\ WR RUGHU D FRQVXPHU FUHGLW UHSRUW
           DQG YHULI\ RWKHU FUHGLW LQIRUPDWLRQ LQFOXGLQJ SDVW DQG SUHVHQW PRUWJDJH DQG ODQGORUG UHIHUHQFHV
           ,PSRUWDQWO\ &RPSDQ\ GRHV QRW SURYLGH DQ\ IRUP RI FUHGLW UHSDLU FUHGLW VFRUH HQKDQFHPHQW XQVHFXUHG RU
           VHFXUHG GHEW UHOLHI RU OHJDO RU WD[ DGYLFH VR DQ\ LQIRUPDWLRQ REWDLQHG E\ &RPSDQ\ FDQ¶W EH XVHG IRU
           WKRVH SXUSRVHV




                                                                                                  ,QLWLDOV
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
            Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 8 of 16 Page ID
                                             #:3823


              (OHFWURQLF DQG 9RLFH &RPPXQLFDWLRQ &RQVHQW &OLHQW FRQVHQWV WR GR EXVLQHVV HOHFWURQLFDOO\ ZLWK
             &RPSDQ\ &OLHQW XQGHUVWDQGV WKDW HOHFWURQLF WUDQVDFWLRQV QRW OLPLWHG WR HPDLOV DUH LQKHUHQWO\ XQVHFXUH
             DQG WKDW ERWK &OLHQW DQG &RPSDQ\ ZLOO WDNH DOO UHDVRQDEOH VWHSV WR PDLQWDLQ WKH 3ULYDF\ RI WKH
             LQIRUPDWLRQ VKDUHG EHWZHHQ WKH SDUWLHV &OLHQW FRQVHQWV WR UHFHLYH LQIRUPDWLRQ DQG GRFXPHQWV UHODWLQJ WR
             WKLV $JUHHPHQW DQG &RPSDQ\ VHUYLFHV YLD HOHFWURQLF PDLO WH[W PHVVDJH IDFVLPLOH YRLFHPDLO DQG DQ\
             RWKHU FRPPRQ HOHFWURQLF PHDQV &OLHQW XQGHUVWDQGV WKDW DOO FRVWV DVVRFLDWHG ZLWK WKH UHFHLSW UHYLHZ DQG
             XVH RI VXFK HOHFWURQLF FRPPXQLFDWLRQV VKDOO EH WKRVH RI &OLHQW VXFK DV PDLQWDLQLQJ DFFHVV WR WKH ,QWHUQHW
             RU SD\LQJ IRU WH[W PHVVDJHV &OLHQW FRQVHQWV WR UHFHLYH XSGDWHV DQG GRFXPHQWV UHODWLQJ WR WKLV $JUHHPHQW
             DQG WKH VHUYLFHV DQG SURJUDPV RIIHUHG E\ &RPSDQ\ YLD SUHUHFRUGHG YRLFH PHVVDJHV WH[W606 PHVVDJHV
             DQGRU WKURXJK WKH XVH RI DQ DXWRPDWHG GLDOLQJ V\VWHP &OLHQW PD\ FRQWDFW &RPSDQ\ DW DQ\ WLPH WR RSW
             RXW RI UHFHLYLQJ XSGDWHV QHZ SURJUDPV RU RIIHUV WKURXJK SUHUHFRUGHG RU DXWRGLDOHG PHVVDJHV


             %< 6,*1,1* %(/2: (/(&7521,&$//< 25 3+<6,&$//<  , +(5(%< $&.12:/('*(
             7+$7 , +$9( 127 %((1 $'9,6(' %< &203$1< $1< 2) ,76 $*(176 $1'25
             $)),/,$7(6 72 )25(*2 $ 678'(17 /2$1 3$<0(17 ,1 (;&+$1*( )25 7+( *22'
             )$,7+ 3$<0(17 $1' )('(5$/ 678'(17 /2$1 &2162/,'$7,21 352*5$0
             '85,1* 7+,6 352&(66 &/,(17 ,6 5(63216,%/( )25 0$.,1* +,6 25 +(5
             3$<0(176 $1' )$,/85( 72 '2 62 &28/' ',648$/,)< 7+( &/,(17 )520
             2%7$,1,1* 7+( 6(59,&( 7+$7 :$6 $*5((' 8321 , )857+(5 $&.12:/('*(
             7+$7 12 *8$5$17((6 &21&(51,1* 7+( 68&&(66 2) 7+( /2$1 &2162/,'$7,21
             +$9( %((1 3529,'(' 72 &/,(17 %< &203$1< $1'25 $1< 2) ,76 $*(176 $1'25
             $)),/,$7(6 $1' $ 326,7,9( 287&20( ,6 127 *8$5$17((' , 81'(567$1' $1'
             &216(17 72 7+( $5%,75$7,21 &/$86( $1' /,0,7$7,21 2) /,$%,/,7< &217$,1('
             +(5(,1 $1' +$9( +$' 7+( 23325781,7< 72 5(9,(: 7+,6 $*5((0(17 ,1 ,76
             727$/,7< $1' $6. $1< 48(67,216 2) &203$1<


                                       
             ([HFXWHG 2Q WKLV 'DWH

             &OLHQW 6LJQDWXUH

             &OLHQW 1DPH                  Natalie Hebin                             '2%                1991
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
            Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 9 of 16 Page ID
                                  Exhibit “A” to#:3824
                                                 Service Agreement

                                                 Fee and Service Schedule
            The purpose of this fee and service schedule is to ensure that Client is aware and consents to the fees
            that Company will charge for its services in assisting Client in preparing documents for one or more
            of the below programs. :KLOH VXFK SURJUDPV PD\ EH DYDLODEOH IRU IUHH GLUHFWO\ E\ YDULRXV JRYHUQPHQW
            DJHQFLHV RXU VHUYLFHV DUH IHHEDVHG DQG IRFXVHG RQ DSSOLFDWLRQ DQG GRFXPHQW SUHSHUDWLRQ If other
            programs are identified by Client or Company to be suitable for Client, then additional fees may
            apply and will be presented to Client in writing for approval. Fees are charged consistent with
            terms of Client Agreement. Fees herein are only Company fees and do not include any third party fees
            such as bank or dedicated account processing fees.

             Client requests Company to perform, in good faith, the following services (the “Services”): (a) conduct a
             financial review of the Client’s current situation; b) analyze and review potential Student Loan
             Consolidation options that may be available to Client from the DOE; (c) discuss potential options with the
             Client; and (d) prepare and deliver to Client selected applications.


            Company’s services (“Services”) will be limited to the following:

            1.      Assisting Client in locating options and document preparation limited to government
            consolidation, education and/or refinance or similar programs designed for Client’s specific debt(s);

            2.     Locating, obtaining and preparing the application(s) and supporting documents to apply for the
            programs and services described above;

            3.      Additional consultation as needed with Client to gather and obtain information and documents
            from client needed to prepare the above documents, and answer Client questions; and

            4.    Follow-up on application, provide updates to Client, as reasonable, relating to documents that the
            Company will complete and provide for Client approval, signature and submission.

            5.      For certain loans, it may be determined that Client is in default of their obligations (“Default
            Accounts”). Company will assist with Default Accounts limited to reviewing the Client’s present status
            and existing loan obligations, and upon review consult with Client to locate a specific payment plan
            known as a “rehabilitation plan.” Generally, if the Client is likely to qualify for such based on Client’s
            financials and ability to pay, the Company will present such (with Client’s approval) to the government
            creditors. Company will assist Client in qualifying for a rehabilitation program, and upon such
            acceptance Client will receive a term repayment program. Upon meeting lender-imposed repayment terms
            (usually for 6-12 months), Client may qualify to submit a consolidation application consistent with the
            above. Company shall then assist per above.

            6.      Some Clients may require other assistance with their loans that shall be deemed by the Company
            and Client to be in the Client’s best interest. Those services shall be charged on a fee-for-service basis
            consistent with a written pricing schedule to be provided to the Client for Client’s signature prior to any
            work commencing. Those services shall be limited to providing support with the DOE relating to other
            student loan assistance programs that may be available for the Client. Other than the amounts charged for
            these supplemental or alternative services, all of the terms of this Agreement shall continue to apply.
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
           Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 10 of 16 Page ID
                                             #:3825
            )HHV IRU WKH $ERYH 6HUYLFHV DQG /HQJWK RI $JUHHPHQW ,Q FRQQHFWLRQ ZLWK WKLV $JUHHPHQW WKH DERYH
            VHUYLFHV VKDOO EH SURYLGHG WR WKH &OLHQW DW D UDWH RI 799 IRU GRFXPHQW SUHSDUDWLRQ DQG GHOLYHU\ WR
            &OLHQW IRU D FRQVROLGDWLRQ FRQVLVWHQW ZLWK WKH DERYH DQG 799 IRU VHUYLFHV OLPLWHG WR GHIDXOW
            DFFRXQWV DQG UHKDELOLWDWLRQ SURJUDPV DV GHVFULEHG DERYH ,Q WKH HYHQW WKDW &OLHQW UHTXLUHV DQG XWLOL]HV
            &RPSDQ\ V UHKDELOLWDWLRQ VHUYLFHV WKH &RPSDQ\ ZLOO RIIHU LW V FRQVROLGDWLRQ VHUYLFHV WR &OLHQW DW D
            GLVFRXQWHG UDWH RI  )HHV VKDOO EH GXH LQ IXOO DQG SD\DEOH WR &RPSDQ\ RQFH VHUYLFHV DQG
            FRQVROLGDWLRQ KDYH EHHQ FRPSOHWHG DQG DSSURYHG RU LQ WKH HYHQW RI D UHKDELOLWDWLRQ SURJUDP IHHV DUH
            GXH LQ IXOO RQFH &OLHQW PDNHV ILUVW SD\PHQW WR VHUYLFHU V  This Agreement shall automatically expire
            upon 120 days after the date the Agreement begins (except for surviving clauses and fees that
            continue to be due to company), unless Client expressly requests that Company continue. For
            example, following a rehabilitation program, Client may want the Company to continue program
            consolidation application services. Once earned through the above provision of services, all
            fees are non-refundable. All fees shall be debited from Client’s bank account or charged on Client’s
            credit card pursuant to the attached authorization. Client shall be responsible for any third party
            support or service fees, such as bank processing or third party account fees. At Client’s option,
            an independent dedicated account provider may be used to debit/charge fees, holding them securely
            under Client’s ownership until fees become due. Client may select such optional provider and is
            responsible for all costs associated with such. A sample dedicated account provider is attached
            to this Agreement for Client’s review. Client consents to Company receiving payment for all
            fees that are due under this Agreement from Client’s dedicated account.




                                                                                            
            Client Signature: _              ___________________________________ Date: ___________________
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
           Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 11 of 16 Page ID
                                             #:3826
                                           Exhibit “B” to Service Agreement
                                                    Draft Schedule


                              1st Draft Date                     12/9/2015

                              1st Draft Amount                    $799.00




                              2nd Draft Date

                              2nd Draft Amount



                              3rd Draft Date

                              3rd Draft Amount




                                                                         

             Client Signature                                               Date
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
           Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 12 of 16 Page ID
                                             #:3827
                                                  Docuprep Center
                         :+$7 '2(6 BBBBBBBBBBBBBBBBBBBBBBBBBBBB              ³&RPSDQ\´ '2 :,7+ <285
              )$&76
                         3(5621$/ ,1)250$7,21"
                         )LQDQFLDO FRPSDQLHV FKRRVH KRZ WKH\ VKDUH \RXU SHUVRQDO LQIRUPDWLRQ )HGHUDO ODZ JLYHV
                         FRQVXPHUV WKH ULJKW WR OLPLW VRPH EXW QRW DOO VKDULQJ )HGHUDO ODZ DOVR UHTXLUHV XV WR WHOO \RX
              :K\"
                         KRZ ZH FROOHFW VKDUH DQG SURWHFW \RXU SHUVRQDO LQIRUPDWLRQ 3OHDVH UHDG WKLV QRWLFH FDUHIXOO\ WR
                         XQGHUVWDQG ZKDW ZH GR
                           7KH W\SHV RI SHUVRQDO LQIRUPDWLRQ ZH FROOHFW DQG VKDUH GHSHQG RQ WKH SURGXFW RU VHUYLFH \RX
                           KDYH ZLWK XV 7KLV LQIRUPDWLRQ FDQ LQFOXGH
                                x 6RFLDO 6HFXULW\ QXPEHU DQG LQFRPH
              :KDW"             x $FFRXQW EDODQFHV DQG DFFRXQW QXPEHUV
                                x 7UDQVDFWLRQ RU ORVV KLVWRU\ DQG HPSOR\PHQW LQIRUPDWLRQ
                           :KHQ \RX DUH no longer RXU FXVWRPHU ZH FRQWLQXH WR VKDUH \RXU LQIRUPDWLRQ DV GHVFULEHG LQ
                           WKLV QRWLFH
                           $OO ILQDQFLDO FRPSDQLHV QHHG WR VKDUH FXVWRPHUV¶ SHUVRQDO LQIRUPDWLRQ WR UXQ WKHLU HYHU\GD\
                           EXVLQHVV ,Q WKH VHFWLRQ EHORZ ZH OLVW WKH UHDVRQV ILQDQFLDO FRPSDQLHV FDQ VKDUH WKHLU
              +RZ"
                                                                                       Docuprep Center
                           FXVWRPHUV¶ SHUVRQDO LQIRUPDWLRQ WKH UHDVRQV BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          FKRRVHV
                           WR VKDUH DQG ZKHWKHU \RX FDQ OLPLW WKLV VKDULQJ
                                                                                                         &DQ \RX OLPLW
              5HDVRQV ZH FDQ VKDUH \RXU SHUVRQDO LQIRUPDWLRQ
                                                                                 'R ZH VKDUH"             WKLV VKDULQJ"
              )RU RXU HYHU\GD\ EXVLQHVV SXUSRVHV ± VXFK DV WR
              SURFHVV \RXU WUDQVDFWLRQV PDLQWDLQ \RXU DFFRXQW V 
              UHVSRQG WR FRXUW RUGHUV DQG OHJDO LQYHVWLJDWLRQV RU UHSRUW             <HV                       1R
              WR FUHGLW EXUHDXV
              )RU RXU PDUNHWLQJ SXUSRVHV ± WR RIIHU RXU SURGXFWV DQG
               VHUYLFHV WR \RX                                                        <HV                       1R
              )RU MRLQW PDUNHWLQJ ZLWK RWKHU ILQDQFLDO FRPSDQLHV                       1R                :H GRQ¶W VKDUH
              )RU RXU DIILOLDWHV¶ HYHU\GD\ EXVLQHVV SXUSRVHV ±
              LQIRUPDWLRQ DERXW \RXU WUDQVDFWLRQV DQG H[SHULHQFHV                     <HV                       1R
              )RU RXU DIILOLDWHV HYHU\GD\ EXVLQHVV SXUSRVHV ±
              LQIRUPDWLRQ DERXW \RXU FUHGLWZRUWKLQHVV                                  1R                :H GRQ¶W VKDUH
              )RU QRQDIILOLDWHV WR PDUNHW WR \RX                                      <HV                     <HV

              4XHVWLRQV"        &DOO    
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
           Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 13 of 16 Page ID
                                             #:3828

              :KR ZH DUH

              :KR LV SURYLGLQJ
              WKLV QRWLFH"                 Docuprep Center
                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

              :KDW ZH GR

              +RZ GR ZH           7R SURWHFW \RXU SHUVRQDO LQIRUPDWLRQ IURP XQDXWKRUL]HG DFFHVV DQG XVH ZH XVH
              SURWHFW P\          VHFXULW\ PHDVXUHV WKDW FRPSO\ ZLWK IHGHUDO ODZ 7KHVH PHDVXUHV LQFOXGH FRPSXWHU
              SHUVRQDO            VDIHJXDUGV DQG VHFXUHG ILOHV DQG EXLOGLQJV
              LQIRUPDWLRQ"
                                  :H DOVR PDLQWDLQ SK\VLFDO HOHFWURQLF DQG SURFHGXUDO VDIHJXDUGV VXFK DV FRPSXWHU
                                  YLUXV SURWHFWLRQ VRIWZDUH ILUHZDOOV DQG D  ELW 6HFXUH 6RFNHW /D\HU 2QO\
                                  DXWKRUL]HG HPSOR\HHV KDYH DFFHVV
              +RZ GR ZH           :H FROOHFW \RXU SHUVRQDO LQIRUPDWLRQ IRU H[DPSOH ZKHQ \RX
              FROOHFW P\              x *LYH XV \RXU LQFRPH LQIRUPDWLRQ
              SHUVRQDO                x 3URYLGH HPSOR\PHQW LQIRUPDWLRQ
              LQIRUPDWLRQ"            x 3URYLGH DFFRXQW LQIRUPDWLRQ
                                      x *LYH XV \RXU FRQWDFW LQIRUPDWLRQ
                                  :H DOVR FROOHFW \RXU SHUVRQDO LQIRUPDWLRQ IURP RWKHU FRPSDQLHV

              :K\ FDQ¶W , OLPLW   )HGHUDO ODZ JLYHV \RX WKH ULJKW WR OLPLW RQO\
              DOO VKDULQJ"            x 6KDULQJ IRU DIILOLDWHV¶ HYHU\GD\ EXVLQHVV SXUSRVHVLQIRUPDWLRQ DERXW \RXU
                                           FUHGLWZRUWKLQHVV
                                      x $IILOLDWHV IURP XVLQJ \RXU LQIRUPDWLRQ WR PDUNHW WR \RX
                                      x 6KDULQJ IRU QRQDIILOLDWHV WR PDUNHW WR \RX
                                  6WDWH ODZV DQG LQGLYLGXDO FRPSDQLHV PD\ JLYH \RX DGGLWLRQDO ULJKWV WR OLPLW VKDULQJ
              'HILQLWLRQV
              $IILOLDWHV        )LQDQFLDO DQG QRQILQDQFLDO FRPSDQLHV UHODWHG E\ FRPPRQ RZQHUVKLS RU FRQWURO
                                                 Docuprep Center
                                    x ____________________________         does not share with our affiliates
              1RQDIILOLDWHV    )LQDQFLDO DQG QRQILQDQFLDO FRPSDQLHV QRW UHODWHG E\ FRPPRQ RZQHUVKLS RU FRQWURO
                                                 Docuprep Center
                                    x ___________________________          does not share with non-affiliates so they
                                         can market to you.
              -RLQW 0DUNHWLQJ $ IRUPDO DJUHHPHQW EHWZHHQ QRQDIILOLDWHG ILQDQFLDO FRPSDQLHV WKDW WRJHWKHU PDUNHW
                                ILQDQFLDO SURGXFWV RU VHUYLFHV WR \RX
                                                 Docuprep Center
                                    x ___________________________         doesn’t jointly market.
              2WKHU ,PSRUWDQW ,QIRUPDWLRQ

              )RU &DOLIRUQLD DQG 9HUPRQW 5HVLGHQWV :H ZLOO QRW VKDUH LQIRUPDWLRQ ZH FROOHFW DERXW \RX ZLWK
              QRQDIILOLDWHG WKLUG SDUWLHV H[FHSW DV SHUPLWWHG E\ &DOLIRUQLD RU 9HUPRQW ODZ UHVSHFWLYHO\ VXFK DV WR
              SURFHVV \RXU WUDQVDFWLRQV RU WR PDLQWDLQ \RXU DFFRXQW




                                                                                                               Rev. 09.13
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
           Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 14 of 16 Page ID
                                             #:3829

                                                   /LPLWHG 3RZHU RI $WWRUQH\
            7R $Q\ DQG DOO RI P\ 6WXGHQW /RDQ &UHGLWRUV

                                                                            Docuprep Center
            , KHUHE\ GXO\ DXWKRUL]H HPSRZHU DQG DSSRLQW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     LWV UHSUHVHQWDWLYHV DQG
            WKLUG SDUW\ DFFRXQW VHUYLFLQJ FRPSDQLHV WKDW DUH ZRUNLQJ RQ P\ DSSOLFDWLRQV SHUPLVVLRQ WR SHUIRUP DQ\ DFWV
            QHFHVVDU\ RU FRQYHQLHQW LQFOXGLQJ EXW QRW OLPLWHG WR WKH IROORZLQJ RQ P\ EHKDOI

             7R FRPPXQLFDWH ZLWK DQ\ DQGRU DOO RI P\ )HGHUDO 6WXGHQW /RDQ SURYLGHUV DQG 6HUYLFHUV

             7R FRPPXQLFDWH ZLWK EDQNV FUHGLWRUV ILQDQFLDO LQVWLWXWLRQV OLFHQVHG FROOHFWLRQ DJHQFLHV DQG DOO RWKHU UHODWHG
            HQWLWLHV DQG LQGLYLGXDOV UHODWLQJ WR P\ )HGHUDO 6WXGHQW /RDQV LQFOXGLQJ EXW QRW OLPLWHG WR WKH EDODQFH RI P\
            DFFRXQW SD\PHQW KLVWRU\ YHULILFDWLRQ RI WKH DFFRXQW DQG DQ\ DQG DOO QHFHVVDU\ FRPPXQLFDWLRQV FRUUHVSRQGHQFH
            DQG QHJRWLDWLRQV UHJDUGLQJ P\ DFFRXQW V  , DVVHUW WKDW DOO RI WKH LQIRUPDWLRQ WKDW , KDYH SURYLGHG DQG ZLOO SURYLGH
                     Docuprep Center
            BBBBBBBBBBBBBBBBBBBBBBBBBBBB        LV WUXH DQG DFFXUDWH

             , KHUHE\ DXWKRUL]H WKLUG SDUW\ FRPPXQLFDWLRQ IURP EDQNV FUHGLWRUV ILQDQFLDO LQVWLWXWLRQV OLFHQVHG FROOHFWLRQ
            DJHQFLHV DQG DOO RWKHU UHODWHG HQWLWLHV DQG LQGLYLGXDOV UHODWLQJ WR P\ )HGHUDO 6WXGHQW /RDQV WR FRPPXQLFDWH GLUHFWO\
                            Docuprep Center
            ZLWK BBBBBBBBBBBBBBBBBBBBBBBBBBBBB           FRQFHUQLQJ P\ DFFRXQW RU WKH FROOHFWLRQ DFWLYLWLHV DVVRFLDWHG ZLWK LW LQ
            DFFRUGDQFH ZLWK 6HFWLRQ  E RI WKH )DLU 'HEW &ROOHFWLRQ 3UDFWLFHV $FW , IXUWKHU UHTXHVW WKDW DOO RI P\ OHQGHUV
            GLUHFW DOO IXUWKHU WHOHSKRQH FDOOV WR BBBBBBBBBBBBBBBBBB DQG FRUUHVSRQGHQFH
                        Docuprep Center
            WRBBBBBBBBBBBBBBBBBBBBBBBBBBB           'RYH 6WUHHW UG )ORRU 1HZSRUW %HDFK &$  $Q\ DQG DOO
                                                                              Docuprep Center
            FRPPXQLFDWLRQV GLUHFWHG WR PH ZLOO EH UHIHUUHG WR BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                      Docuprep Center
            , XQGHUVWDQG WKDW BBBBBBBBBBBBBBBBBBBBBBBBBBBBLV        QRW D ODZ ILUP LV QRW OLFHQVHG WR SUDFWLFH ODZ RU SURYLGH OHJDO
                                                                                          Docuprep Center
            DGYLFH DQG WKDW , ZLOO QRW UHTXHVW RU DFFHSW DQ\ OHJDO DGYLFH IURP BBBBBBBBBBBBBBBBBBBBBBBBBBBBUHODWLQJ          WR P\
            SHUVRQDO ILQDQFLDO VLWXDWLRQ , H[SUHVVO\ DJUHH WR ZDLYH IRUJR LQGHPQLI\ DQG GHIHQG DQ\ FODLP DJDLQVW WKH
                      Docuprep Center
            BBBBBBBBBBBBBBBBBBBBBBBBBBBB         UHODWLQJ WR WKH SUDFWLFH RI ODZ , XQGHUVWDQG WKDW DQ\ FUHGLWRU RU FROOHFWLRQ
                                                                                            Docuprep Center
            DFWLYLW\ GHPDQGV RU ODZVXLWV DUH XQUHODWHG WR P\ HQUROOPHQW LQ WKH BBBBBBBBBBBBBBBBBBBBBBBBBBBB          SURJUDP

            , DJUHH WKDW HOHFWURQLF RU IDFVLPLOH FRS\ VLJQDWXUH VKDOO EH GHHPHG RULJLQDO DQG LV DQ DXWKRUL]DWLRQ E\ PH IRU DOO
            ODZIXOO\ HQIRUFHDEOH SXUSRVHV

            7KLV /LPLWHG 3RZHU RI $WWRUQH\ VKDOO UHPDLQ LQ IRUFH XQWLO RU XQOHVV PRGLILHG RU UHVFLQGHG LQ ZULWLQJ RU XSRQ
            UHVROXWLRQ RI WKH FXUUHQW PDWWHU
                                      
            ([HFXWHG 2Q WKLV 'DWH BBBBBBBBBBBBBBBBBBBBBBBB



            $SSOLFDQW 6LJQDWXUH                BBBBBBBBBBBBBBBB $SSOLFDQW 661 BBBBBBBBBB                      BBBBBBBB



                                    Natalie Hebin
            $SSOLFDQW 1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB $SSOLFDQW '2% BBBBBBBB                        1991
                                                                                                          BBBBBBBBBBBBB
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
           Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 15 of 16 Page ID
                                             #:3830


                                        National Student Loan Data System Access


            $V SDUW RI WKH IHGHUDO VWXGHQW ORDQ DVVLVWDQFH DSSOLFDWLRQ SURFHVV LW ZLOO EH QHFHVVDU\ IRU
                     Docuprep Center
            BBBBBBBBBBBBBBBBBBBBBBBBBBBB     DQG LWV GHVLJQDWHG VHUYLFHU ZKR LV DVVLVWLQJ RQ P\ DSSOLFDWLRQV
             KHUHLQDIWHU ³&RPSDQ\´ WR DFFHVV \RXU VWXGHQW ORDQ LQIRUPDWLRQ ZLWKLQ WKH 1DWLRQDO 6WXGHQW /RDQ 'DWD
            6\VWHP ORFDWHG RQOLQH DW KWWSZZZQVOGVHGJRY

            7KH 1DWLRQDO 6WXGHQW /RDQ 'DWD 6\VWHP FRQWDLQV D FRPSOHWH OLVW RI \RXU IHGHUDO HGXFDWLRQ ORDQV DORQJ
            ZLWK FXUUHQW HVWLPDWHG EDODQFHV DQG VHUYLFHU GHWDLOV ² LQIRUPDWLRQ WKDW LV UHTXLUHG WR FRPSOHWH \RXU
            DSSOLFDWLRQ V 

            %\ HQUROOLQJ LQ WKH &RPSDQ\ DVVLVWDQFH SURJUDP \RX DUH DJUHHLQJ WR DOORZ &RPSDQ\ DQG LWV DXWKRUL]HG
            DJHQWV WR DFFHVV \RXU SURILOH DQG DOO WKH GDWD FRQWDLQHG ZLWKLQ WKDW SURILOH


            3OHDVH QRWH WKDW DOO LQIRUPDWLRQ WKDW &RPSDQ\ REWDLQV IURP WKH 1DWLRQDO 6WXGHQW /RDQ 'DWD 6\VWHP ZLOO
            EH XVHG H[SUHVVO\ IRU WKH SXUSRVHV RI FRQILUPLQJ \RXU HOLJLELOLW\ IRU WKH &RPSDQ\ FRQVROLGDWLRQ
            DVVLVWDQFH SURJUDP DQG DVVLVWLQJ \RX LQ WKH FRQVROLGDWLRQ RI \RXU IHGHUDO HGXFDWLRQ ORDQV

            $FNQRZOHGJPHQW
                        Natalie Hebin
            , BBBBBBBBBBBBBBBBBBBBBBBBBBBBB      KHUHE\ DFNQRZOHGJH WKDW , KDYH UHDG XQGHUVWRRG DQG DJUHH WR WKH
            DERYH VWDWHPHQWV UHJDUGLQJ DFFHVV WR P\ 1DWLRQDO 6WXGHQW /RDQ 'DWD 6\VWHP SURILOH , XQGHUVWDQG WKDW
            DQ\ LQIRUPDWLRQ UHFHLYHG RU DFFHVVHG ZLOO EH XVHG VROHO\ IRU WKH SXUSRVHV RI YHULI\LQJ P\ HOLJLELOLW\ IRU
            OHQGHU DVVLVWDQFH SURJUDPV DQG FRPSOHWLQJ P\ DSSOLFDWLRQV 8SRQ FRPSOHWLRQ RI &RPSDQ\ VHUYLFHV ,
            XQGHUVWDQG WKDW , VKRXOG ORJ EDFN LQ WR 16/'6 DQG FKDQJH P\ 8VHU 1DPH DQG 3DVVZRUG VR WKDW DW DOO
            WLPHV , PDLQWDLQ FRQWURO RYHU P\ DFFRXQW


            %\ VLJQLQJ WKLV DFNQRZOHGJPHQW , DJUHH WR DOORZ &RPSDQ\ DQG LWV GHVLJQDWHG 6HUYLFHU WR DFFHVV WKH
            1DWLRQDO 6WXGHQW /RDQ 'DWD 6\VWHP DQG P\ SHUVRQDO SURILOH DV H[SODLQHG DERYH



                                                                                             
            &OLHQW 6LJQDWXUH B              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 'DWH BBBBBBBBBBBBBBBBBBB
DocuSign Envelope ID: 9A39996C-E33E-417E-B0E0-DCA70161E840
            Case 8:20-cv-00043-SB-ADS Document 192-5 Filed 05/14/21 Page 16 of 16 Page ID
                                              #:3831



              Preauthorized Checking and ACH Authorization Form

               Natalie
              ________________________________
                                                                    Hebin
                                                                    ________________________________
                           First Name                                           Last Name

                                              ________________________                                        _______                              ________
                                     Street Address                                                Phone #                               Cell Phone #
               Gainesville
              ___________________________
                                                             FL
                                                            _______                                                            _______________________
                         City                                 State               Zip                                   Email address




              DESIGNATED BANK ACCOUNT DEBIT AUTHORIZATION
                 USAA BANK
                _______________________________________
                                                                                            314074269
                                                                                            _____________________________________________
                Bank Name                                                                   Bank Routing Number (as it appears on the check)
                 Natalie Hebin
                 _______________________________________                                                   _______________________________
                 Name as it appears on bank account                                         Bank Account Number




              DESIGNATED BANK ACCOUNT DEBIT SCHEDULE AUTHORIZATION                                                                Savings
                                                                                                                     ĐĐŽƵŶƚ dǇƉĞ _____________

                                 799                           12/9/2015                    Deposit Amount $_____________ Start Date _____________
           Deposit Amount $_____________ Start Date _____________


           Deposit Amount $_____________ Start Date _____________                           Deposit Amount $_____________ Start Date _____________




      I authorize Payment Automation Network to initiate Automatic Clearing House (ACH) debits from my designated bank account at the financial
      institution identified above. I authorize Payment Automation Network to debit my bank account according to the schedule of debits provided to Payment
      Automation Network by me or on my behalf or as otherwise provided by agreement. I understand that debits will be withdrawn on the due date unless the
      otherwise indicated and that sufficient funds must be available in designated account at least two (2) business days prior to the actual date of the debit. Upon
      my approval, Payment Automation Network may adjust the amount being debited from designated bank account. This authorization is to remain in force until
      the schedule of debits is completed or until Payment Automation Network has received written notification from me of a change or termination, allowing
      Payment Automation Network no fewer than five (5) business days to act. Payment Automation Network shall not be liable to any person for not completing a
      transaction as a result of any limit on my designated bank account or if a financial institution fails to honor any debit from such account. I understand it is my
      responsibility to notify Payment Automation Network immediately if a scheduled debit does not occur. I authorize Payment Automation Network to recover
      funds an ACH debit from my bank account in the event of an error or in the event that a prior debit is returned for any reason, including non-sufficient funds. I
      understand that a $25.00 service charge will be added for every NSF draft. I understand I can call Payment Automation Network at 800-813-3740 to cancel
      this service. Payments will be drafted on the payment due date of the original Student Loan Consolidation agreement. I understand and agree that
      Payment Automation Network, Inc. is not a debt collector. Payment Automation Network, Inc. is merely acting as a payment processor and any inquiry
      concerning amounts due and owing should be made to the Student Loan Consolidation Company.

      I have read and understand the information contained in this document and I affirm that the above information given by me is accurate and true to the best of
      my knowledge.


                                                                                                                
                     SIGNATURE _____________________________________ DATED ___________________
